Plaintiff in error, herein referred to as defendant, was convicted in the district court of Tulsa county of the crime of assault with intent to do bodily harm with a dangerous weapon, and his punishment fixed *Page 65 
by the jury at imprisonment in the state penitentiary for a term of two years.
The evidence of the state was that the defendant was the owner of certain real estate in the city of Tulsa which he rented; that on the day of the shooting he visited these premises and, finding the prosecuting witness, Theodore Jackson, there, and being angered by what he claimed was misuse of the premises, ordered Jackson to leave, and in the argument that followed shot Jackson in the back as he went out of the back door, the bullet passing through his body and coming out at the front, but not causing death.
Defendant, testifying for himself, claimed he fired the shot in his own self-defense, after Jackson had drawn a pistol to shoot him with.
It is first contended, that this evidence is insufficient to support the verdict of the jury.
No witness corroborates him. The testimony of the state and the physical facts support the verdict and judgment.
It is next contended the trial court erred in refusing to permit defendant to introduce competent and material evidence in his defense.
A careful examination of the record discloses that the court permitted the introduction of all evidence offered that was material to the issue.
It is next contended the court erred in permitting the state in cross-examination of defendant's character witnesses to inquire if they had heard of certain other acts which tended to rebut defendant's claim of being a peaceful and law-abiding citizen. *Page 66 
This court has held against the contention of defendant in the following cases: Carroll v. State, 24 Okla. Crim. 26,215 P. 797; Thacker v. State, 55 Okla. Crim. 161, 26 P.2d 770.
The record disclosing no reversible error, the cause is affirmed.
EDWARDS, P. J., and DAVENPORT, J., concur.